Citation Nr: 1211709	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-04 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Propriety of initial staged ratings assigned for diabetic nephropathy with hypertension for the period from July 14, 2003 to August 21, 2010.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to July 1970, during which time he served one tour of duty in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2006 and June 2006 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The January 2006 rating decision, inter alia, granted the Veteran service connection and a 30 percent evaluation for diabetic nephropathy with hypertension (associated with service-connected Type II diabetes mellitus), effective June 22, 2005.  Therefore, consideration must be given regarding whether the case warrants the assignment of separate ratings for this disability for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The June 2006 rating decision, inter alia, denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In February 2009 and September 2010, the Board remanded the appeal of the above issues to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary and procedural development.  Following this development, the claims at issue were readjudicated by the agency of original jurisdiction.  

In an October 2011 rating decision the RO, inter alia, determined that the first recorded clinical diagnosis of diabetic nephropathy, which was shown on VA examination to evaluate the Veteran's service-connected Type II diabetes mellitus on July 14, 2003, constituted a claim for VA compensation for diabetic nephropathy with hypertension and thus assigned July 14, 2003, as the effective date for the award of service connection for this disability.  The October 2011 rating decision further assigned staged ratings for diabetic nephropathy with hypertension, with a noncompensable evaluation from July 14, 2003 to January 15, 2004; a 60 percent evaluation from January 16, 2004 to June 15, 2008; an 80 percent evaluation from June 16, 2008 to August 21, 2010; and a 100 percent evaluation from August 22, 2010.  Therefore, as the Veteran has been granted the maximum schedular evaluation for diabetic nephropathy from August 22, 2010, the issue that now remains in controversy is the propriety of the initial stage rating assigned for this disability from July 14, 2003 to August 21, 2010.  [See AB, Appellant, v. Brown, 6 Vet. App. 35 (1993): On a claim for an original or an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit (i.e., a total, 100 percent rating) allowed by law and regulation and, thus, such a claim remains in controversy where less than the maximum available benefit is awarded.]

In a January 2012 rating decision, the prior denials of service connection for bilateral hearing loss and tinnitus were confirmed.

The case was certified and returned to the Board in February 2012 and the Veteran now continues his appeal.

For the reasons that will be further discussed below in the REMAND portion of this decision, the issues of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the RO via the AMC in Washington, D.C.  The Veteran and his representative will be notified by VA if any further action is required on their part.


FINDINGS OF FACT

1.  For the period from July 14, 2003 to October 7, 2003, diabetic nephropathy with hypertension was manifested by renal dysfunction with edema and sustained systolic blood pressure readings of 160 mm/Hg or more. 
2.  For the period from October 8, 2003 to November 3, 2005, diabetic nephropathy with hypertension was manifested by edema and clinical evidence of definite decrease in kidney function, with BUN readings of no greater than 39 mg%.

3.  For the period from November 4, 2005 to November 27, 2005, diabetic nephropathy with hypertension was manifested by edema with BUN readings of at least 40 mg% or more.

4.  For the period from November 28, 2005 to July 30, 2007, diabetic nephropathy with hypertension was manifested by edema and clinical evidence of definite decrease in kidney function, with BUN readings of no greater than 39 mg%.  

5.  For the period from July 31, 2007 to October 16, 2007, diabetic nephropathy with hypertension was manifested by edema with BUN readings of at least 40 mg% or more.

6.  For the period from October 17, 2007 to June 15, 2008, diabetic nephropathy with hypertension was manifested by edema and clinical evidence of definite decrease in kidney function, with BUN readings of no greater than 39 mg%.  

7.  For the period from June 16, 2008 to August 21, 2010, diabetic nephropathy with hypertension was manifested by edema with BUN readings of at least 40 mg% or more.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation for diabetic nephropathy with hypertension for the period from July 14, 2003 to October 7, 2003 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 4.115a, Diagnostic Codes 7101, 7541 (2011).  

2.  The criteria for a 60 percent evaluation for diabetic nephropathy with hypertension for the period from October 8, 2003 to November 3, 2005 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 4.115a, Diagnostic Codes 7101, 7541 (2011).  

3.  The criteria for an 80 percent evaluation for diabetic nephropathy with hypertension for the period from November 4, 2005 to November 27, 2005 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 4.115a, Diagnostic Codes 7101, 7541 (2011).  

4.  The criteria for an evaluation above 60 percent for diabetic nephropathy with hypertension for the period from November 28, 2005 to July 30, 2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, 4.115a, Diagnostic Codes 7101, 7541 (2011).  

5.  The criteria for an 80 percent evaluation for diabetic nephropathy with hypertension for the period from July 31, 2007 to October 16, 2007 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 4.115a, Diagnostic Codes 7101, 7541 (2011).  

6.  The criteria for an evaluation above 60 percent for diabetic nephropathy with hypertension for the period from October 17, 2007 to June 15, 2008 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, 4.115a, Diagnostic Codes 7101, 7541 (2011).  

7.  The criteria for an evaluation above 80 percent for diabetic nephropathy with hypertension for the period from June 16, 2008 to August 21, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, 4.115a, Diagnostic Codes 7101, 7541 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran is presently service-connected for Type II diabetes mellitus (rated 20 percent disabling), diabetic nephropathy with hypertension (rated 100 percent disabling), peripheral neuropathy of the right lower extremity (rated 40 percent disabling), peripheral neuropathy of the left lower extremity (rated 40 percent disabling), peripheral neuropathy of the right upper extremity (rated 20 percent disabling), peripheral neuropathy of the left upper extremity (rated 30 percent disabling), coronary artery disease (rated 30 percent disabling), diabetic retinopathy (rated noncompensably disabling) and erectile dysfunction (rated noncompensably disabling, but with special monthly compensation for loss of use of a creative organ).    

Propriety of initial staged ratings assigned for diabetic nephropathy with hypertension for the period from July 14, 2003 to August 21, 2010.

With respect only to the issue regarding the propriety of the initial staged ratings assigned by the RO for diabetic nephropathy with hypertension for the period from July 14, 2003 to August 21, 2010 decided herein, the Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for higher initial staged evaluations for the service-connected diabetic nephropathy with hypertension that is at issue flows downstream from a January 2006 rating decision, which initially established service connection for this disability.  During the course of the appeal, the effective date of the award for VA compensation has since been established as July 14, 2003.  The initial staged ratings assigned are a noncompensable evaluation from July 14, 2003 to January 15, 2004; a 60 percent evaluation from January 16, 2004 to June 15, 2008; an 80 percent evaluation from June 16, 2008 to August 21, 2010; and a 100 percent evaluation from August 22, 2010.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, any defects in the current appeal of the initial ratings for diabetic nephropathy with hypertension with regard to the statutorily prescribed VCAA notice requirements are deemed to be non-prejudicial to the Veteran's claim.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the staged rating issues on appeal stem from July 14, 2003, when the Veteran's award of VA compensation for diabetic nephropathy initially commenced, and extend to the date immediately prior to August 22, 2010, when a 100 percent schedular evaluation was awarded, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from July 14, 2003 to August 21, 2010.  See 38 C.F.R. § 3.400(o)(2) (2011); Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, the Board observes that private and VA clinical records that pertain to the Veteran's treatment for diabetic nephropathy with hypertension for this specific period have been obtained and associated with the claims file.  The Board further notes that there has been adequate development of the evidence pertinent to the staged rating issue by VA, pursuant to VA's duty to assist a claimant in this regard, and the two Board remands for evidentiary development dated in February 2009 and September 2010.  All relevant outstanding medical records were obtained and the Veteran has affirmed in a January 2012 statement that he had no further relevant evidence to submit.  The medical examinations and treatment notes of record pertaining to his diabetic nephropathy with hypertension provide sufficient clinical information to allow the Board to adjudicate the claim within the context of the applicable diagnostic rating criteria.  The evidence of record is therefore deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for increased initial staged ratings for diabetic nephropathy with hypertension decided herein, and thus no additional assistance or notification is required with respect to this issue.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court held in claims for a higher evaluation based on an initial grant of service connection, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which service connection was initially awarded.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected diabetic nephropathy with hypertension is rated under Diagnostic Code 7541 as renal dysfunction due to diabetes mellitus under the criteria contained in 38 C.F.R. § 4.115a, which provides for the following:

Assignment of a noncompensable evaluation is warranted for renal dysfunction due to diabetic nephropathy with hypertension, manifested by albumin and casts in urine with history of acute nephritis; or, hypertension noncompensably rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.

Assignment of a 30 percent evaluation is warranted for renal dysfunction due to diabetic nephropathy with hypertension, manifested by albumin that is constant or recurring with hyaline and granular casts or red blood cells in urine; or, transient or slight edema or hypertension at least 10 percent disabling (i.e., diastolic pressure predominantly 100 millimeters of mercury (mm/Hg) or more, or; systolic pressure predominantly 160 mm/Hg or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 mm/Hg or more who requires continuous medication for control) under 38 C.F.R. § 4.104, Diagnostic Code 7101.

Assignment of a 60 percent evaluation is warranted for renal dysfunction due to diabetic nephropathy with hypertension, manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling (i.e., diastolic pressure predominantly 120 mm/Hg or more) under 38 C.F.R. § 4.104, Diagnostic Code 7101.

Assignment of an 80 percent evaluation is warranted for renal dysfunction due to diabetic nephropathy with hypertension, manifested by persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

Assignment of a 100 percent evaluation is warranted for renal dysfunction due to diabetic nephropathy with hypertension requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

38 C.F.R. §§ 4.104, 4.115a, (Diagnostic Codes 7101, 7541).

The Veteran's diabetic nephropathy with hypertension is presently rated noncompensably disabling from July 14, 2003 to January 15, 2004; 60 percent disabling from January 16, 2004 to June 15, 2008; and 80 percent disabling from June 16, 2008 to August 21, 2010.  As of August 22, 2010, it is rated 100 percent disabling.  As will be discussed below, the Board finds that the evidence supports the assignment of higher staged ratings for certain specific times during the period that is relevant to this claim.  

For the period from July 14, 2003 to October 7, 2003, clinical evidence relevant to this period shows that the Veteran's service-connected diabetic nephropathy with hypertension was manifested by edema and sustained systolic blood pressure readings that were at least 160 mm/Hg (as indicated by blood pressure readings taken May - July  2003.  The Board finds that this evidence more closely approximates the criteria for a 30 percent evaluation on the basis of the applicable rating criteria.  See 38 C.F.R. § 4.7.  Otherwise, the clinical evidence relevant to the time period from July 14, 2003 to October 7, 2003 does not demonstrate the presence of constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling (i.e., diastolic pressure predominantly 120 mm/Hg or more), such that assignment of a 60 percent evaluation is warranted.     

For the period from October 8, 2003 to November 3, 2005, the Veteran's service-connected diabetic nephropathy with hypertension is clinically demonstrated to have been manifested by edema and a definite decrease in kidney function indicated by the earliest notation of sustained high BUN readings of 21 mg% or more.  (The established medical reference range shown on the laboratory reports of record considers a BUN greater than 20 mg% to be abnormal; BUN is metabolic waste product that is normally filtered out of the blood by healthy kidneys; an abnormally high BUN indicates decrease in kidney function.)  The Board finds that this evidence more closely approximates the criteria for a 60 percent evaluation for the period from October 8, 2003 to November 3, 2005, on the basis of the applicable rating criteria.  See 38 C.F.R. § 4.7.  Otherwise, the clinical evidence relevant to the time period from October 8, 2003 to November 3, 2005 does not demonstrate the presence of persistent edema and albuminuria with BUN of 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, such that assignment of an 80 percent evaluation is warranted.

The evidence for the period from November 4, 2005 to November 27, 2005, demonstrates that the Veteran had edema with an elevated BUN reading of 46 mg%, which meets the criteria for an 80 percent evaluation.  Thereafter, blood tests show that for the period from November 28, 2005 to July 30, 2007, the Veteran's BUN levels never exceeded 39 mg%, thus warranting a reduction in the staged rating for this period to 60 percent on the basis of edema and laboratory evidence of definite decrease in kidney function, but without the requisite BUN reading of 40 mg% or greater.  

Objective blood tests conducted during the period from July 31, 2007 to October 16, 2007, show repeatedly elevated BUN readings of 40 mg% or greater, with clinical evidence of edema, thus warranting a staged rating of 80 percent for this period.  Blood testing conducted on October 17, 2007 to June 15, 2008 then show a drop in BUN of no greater than 29 mg%, with clinical evidence of edema, thus warranting a staged rating of 60 percent for this period.  Then, on June 16, 2008, blood tests again show a BUN reading of at least 40 mg% or greater, with edema present, thereby warranting the 80 percent staged rating assigned by the RO, commencing on this date.  Although the laboratory evidence indicates that the BUN readings dropped on occasion to below 40 mg% prior to August 22, 2010 (when the 100 percent schedular evaluation took effect), the RO did not elect to reduce the 80 percent evaluation at any time during the period from June 16, 2008 to August 21, 2010, and the Board will not disturb this determination as it confers the greater benefit to the Veteran.  

At no time during the period from June 16, 2008 to August 21, 2010, does the clinical evidence indicate that the Veteran required kidney dialysis, or that he was  precluded from more than sedentary activity because of persistent edema and albuminuria, or that he had a BUN reading of more than 80 mg%, a creatinine reading of more than 8 mg%, that that he suffered from markedly decreased function of his kidneys or his other organ systems, especially his cardiovascular system, such that assignment of a 100 percent schedular evaluation would be warranted.  

For the period beginning August 22, 2010, the Veteran's service-connected diabetic nephropathy with hypertension was rated 100 percent disabling, as his renal dysfunction had become so severe as to require regular kidney dialysis.  Regular kidney dialysis treatments commenced on this date, and subsequent current treatment record indicate that he underwent regularly scheduled kidney dialysis three times per week. 

In summary, in view of the foregoing discussion, the Board concludes that assignment of the following staged ratings is warranted for these specified time periods:

For the period from July 14, 2003 to October 7, 2003, assignment of a 30 percent evaluation is warranted for diabetic nephropathy with hypertension.  To this extent, the appeal is partially granted.

For the period from October 8, 2003 to November 3, 2005, assignment of a 60 percent evaluation is warranted for diabetic nephropathy with hypertension.  To this extent, the appeal is partially granted.

For the period from November 4, 2005 to November 27, 2005, assignment of an 80 percent evaluation is warranted for diabetic nephropathy with hypertension.  To this extent, the appeal is partially granted.

For the period from November 28, 2005 to July 30, 2007, assignment of a 60 percent evaluation is warranted for diabetic nephropathy with hypertension.  As a 60 percent evaluation was already assigned for this period, to this extent the appeal is denied.  

For the period from July 31, 2007 to October 16, 2007, assignment of an 80 percent evaluation is warranted for diabetic nephropathy with hypertension.  To this extent, the appeal is partially granted.

For the period from October 17, 2007 to June 15, 2008, assignment of a 60 percent evaluation is warranted for diabetic nephropathy with hypertension.  As a 60 percent evaluation was already assigned for this period, to this extent the appeal is denied.  

For the period from June 16, 2008 to August 21, 2010, assignment of an 80 percent evaluation is warranted for diabetic nephropathy with hypertension.  As an 80 percent evaluation was already assigned for this period, to this extent the appeal is denied.  

Extraschedular consideration

The Board further finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected diabetic nephropathy with hypertension, with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The clinical evidence establishes that the Veteran has multiple service and non-service-connected conditions that each contributes its own adverse disabling effects on his employability.  However, the evidence does not indicate that the Veteran's diabetic nephropathy with hypertension, in and of itself, produces a greater adverse impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. §§ 4.104, 4.115a, Diagnostic Codes 7101 and 7541.  The state of his impairment during the pendency of this appeal that is attributable to his service-connected diabetic nephropathy with hypertension is adequately contemplated in the staged schedular evaluations presently assigned by this appellate decision.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).



ORDER

An initial 30 percent staged evaluation for diabetic nephropathy with hypertension effective from July 14, 2003 to October 7, 2003 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

A 60 percent staged evaluation for diabetic nephropathy with hypertension for the period from October 8, 2003 to November 3, 2005 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An 80 percent staged evaluation for diabetic nephropathy with hypertension for the period from November 4, 2005 to November 27, 2005 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

A staged evaluation above 60 percent for diabetic nephropathy with hypertension for the period from November 28, 2005 to July 30, 2007 is denied.  

An 80 percent staged evaluation for diabetic nephropathy with hypertension for the period from July 31, 2007 to October 16, 2007 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

A staged evaluation above 60 percent for diabetic nephropathy with hypertension for the period from October 17, 2007 to June 15, 2008 is denied.  

A staged evaluation above 80 percent for diabetic nephropathy with hypertension for the period from June 16, 2008 to August 21, 2010 is denied.


REMAND

As relevant, the Veteran contends that his bilateral hearing loss and tinnitus are the result of his exposure to acoustic trauma from using radio headsets in the pursuit of his designated military duties as a radio attendant (see Veteran's DD-214) and the sounds of artillery and small arms fire during Vietnam service while stationed in a combat zone.  The report of a VA audiological examination conducted in November 2010 clinically demonstrates pure tone thresholds in each ear that meet the criteria contained in 38 C.F.R. § 3.385 for hearing loss as a disabling condition for VA compensation purposes.  

In the Board's previous remand dated in September 2010, it noted the Veteran's contention that his hearing loss was directly precipitated by his exposure to acoustic trauma from gunfire and radio noise in service.  The Board thus remanded the claim for a VA examination, instructing the reviewing audiologist to provide a nexus opinion as to whether it was at least as likely as not that the hearing loss and tinnitus were etiologically related to this reported history.  For purposes of the nexus opinion, the Veteran's reported history of in-service exposure to acoustic trauma is assumed to be true.  It is certainly not an inherently implausible history, given that his military occupational specialty as a radio attendant and his service in a combat zone is established by his Army personnel records.  (See Veteran's DD-214 reflecting service in the Republic of Vietnam from July 1969 to July 1970.)  At this juncture, the Board notes that the Court has held that a Board remand confers upon a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary of VA a concomitant duty to ensure compliance with the terms of such an order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

However, a review of the pertinent portions of the nexus opinion obtained in November 2010 shows that the examiner failed to provide a nexus opinion that complied with the Board's remand instructions.  The examiner's opinion merely stated that there was less likelihood that the Veteran's bilateral hearing loss and tinnitus were related to his military service, based solely on the rationale that clinically normal findings were obtained on audiological examination on enlistment and separation from service, with no complaints of hearing loss or tinnitus symptoms shown during service.  While this discussion is certainly relevant to the nexus question, it nevertheless fails to provide the complete opinion sought by the Board when it remanded the claim in September 2010 for consideration of the impact that his in-service exposure to acoustic trauma had on his present hearing loss and tinnitus.  As such, it is presently deficient and inadequate for VA adjudication purposes.  [See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007): When VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.]  To rectify this deficiency, the case should be remanded for an addendum opinion by the examiner who performed the November 2010 audiological examination (or by a clinician deemed suitably appropriate by VA to render such an opinion), in which the Veteran's relevant clinical history contained in his claims file should first be reviewed by the examiner, after which an addendum opinion based on such review should be provided, addressing whether it is at least as likely as not that the Veteran's current hearing loss and tinnitus are etiologically related to his history of exposure to acoustic trauma from using radio headsets as a radio attendant and the sounds of artillery and small arms fire while stationed in a combat zone.
 
Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following actions:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, the Veteran's claims file should be provided to the VA examiner who conducted the prior audiology examination in November 2010, or by an appropriate VA clinician for his/her review.  The specialist must state in his/her report that the Veteran's claims file was reviewed.  

Thereafter, the reviewing specialist should provide opinions, with complete rationales, addressing the following:

Is it at least as likely as not that the Veteran's bilateral sensorineural hearing loss and/or tinnitus is the result of his exposure to acoustic trauma from using radio headsets while operating a military radio and/or serving in a combat zone proximate to noise from artillery and small arms fire without regular hearing protection during Vietnam service over 40 years earlier, from July 1969 to July 1970?  (For purposes of presenting the opinions, the examiner should assume as true that the Veteran frequently used radio headsets and served in close proximity and was regularly exposed to the noise of artillery and small arms fire during the time period in question.)  

The VA examiner should include detailed supportive rationales for the requested opinions in the discussion.

If the opining examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If the full benefit with respect to either claim sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


